DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to the amendments filed March 1, 2021 and RCE filed March 31, 2021.
Claims 1-30 are currently pending.
Claims 1, 11, and 21 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 11, and 21 for lack of antecedent basis is withdrawn in view of Applicant’s amendment.



Claim Rejections - 35 USC § 101
The previous rejection of claims 1-30 under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more is withdrawn in view of Applicant’s amendment.  Independent claims 1, 11, and 21 have been amended to recite a machine learning algorithm to update the first recommendation model to generate a second recommendation model.  The model being updated by the machine learning algorithm is not a mathematical concept, mental process, or organizing human activity and Applicant’s arguments, beginning on page 11 of the remarks filed March 1, 2021, are persuasive.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. § 103 as being unpatentable over Bedadala, Swart, and Chakravarty are withdrawn.  The claims have been amended to recite generating a first follow-up recommendation based on a first NL request from a first user that is used to update a first recommendation model via machine learning and generating a follow-up recommendation based on a second NL request from a second user, wherein the second recommendation model is generated via machine learning using the data produced in conjunction with the one or more user responses to the first follow-up recommendation.  These elements are not present in the prior art and the rejection is withdrawn.  Applicant’s arguments, beginning on page 18 of remarks filed March 1, 2021, are persuasive.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered and are persuasive.  As detailed above, the previous 112, 101, and 103 rejections are withdrawn in view of Applicant’s amendment and arguments.  Claims 1-30 are allowed.

Conclusion
Claims 1-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DANIEL T PELLETT/               Primary Examiner, Art Unit 2121